Mr. Justice Wilkin delivered the opinion of the Court: Plaintiff in error and one James Norton were jointly indicted for the crime of robbery, alleged to have been committed on the person of Nathaniel Irwin, and put upon their trial in the Criminal Court of Cook county, October 31, 1889. They were convicted, and their terms of imprisonment in the penitentiary fixed at four years and ten months. Motions for new trial and in arrest of judgment being overruled, and the sentence pronounced on the yerdiet, Farrell prosecutes this writ of error. Of the several errors assigned, and urged as grounds of reversal, it will be sufficient to notice two. Counsel for the People, in his argument to the jury, called their attention to what is generally known as the “good time” statute, and insisted that it should be taken into consideration in fixing the .defendants’ terms of. imprisonment, if they were found guilty. To this, defendants’ counsel interposed an objection, but it was overruled, and an exception taken. This was error. That statute has no application whatever to criminal trials. It relates purely to prison government and discipline. Whether a convict shall receive a reduction of time for good conduct during his imprisonment, is a question between him and the prison officials. To permit a jury to be in any way influenced by it in fixing a prisoner’s punishment, would tend to defeat its object. Plaintiff in error did not testify on the trial, but his co-defendant, Norton, did. An instruction was asked, on behalf of plaintiff in error, to the effect that no presumption of guilt should be indulged against him because he had not "testified in his own behalf, but it was refused. Section 426, chapter 38, of the Revised Statutes, expressly provides that the neglect of a defendant on trial, charged with a crime, to testify, shall not create any presumption against him. No reason whatever is suggested for the refusal of the instruction asked. The giving of it became doubly important to the plaintiff in error by the giving of one, on behalf of the People, as to the weight to be given to Norton’s testimony, by which the attention of the jury was directed to the statute making defendants in criminal trials competent to testify in their own behalf. The instruction should have been given. For the errors indicated, the judgment of the Criminal Court will be reversed, and the cause remanded. Judgment reversed.